DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-13 and 21-23 are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heller et al (US 2019/0284321), with evidence from Chu et al (US 4,604,208)
Heller teaches (abstract, claims) grafted functionalized non-woven membranes for separation processes. The non-woven fabric includes polyamide as in claim 3 (see claim 4). The hydrophilic functionalized groups are from polyGMA, which when hydrolyzed will generate –OH groups in the membrane. The photoinitiator used is 
Claim 2 only recites what the membrane is capable of, not a structural limitation. Claims 4-6: ionic group is cationic amine. The aromatic amine in claim 5 would have been an obvious equivalent to DEA in Heller (applicant has no further disclosure on this). Claim 9 - Membrane porosity – the nonwoven membrane would be highly porous. This is also a result-effective variable and can be optimized. The porosity of this membrane combination would depend on striking a balance between the structural integrity requirement and the water permeation rate. Obviously, more porous means more permeability, but the less strong the membrane would be. And one of ordinary skill in the art would be capable of designing the porosity and pore size requirement. Pore size as in claim 10 – also optimizable – see size exclusion in [0129], [0002] and [0092]. Claim 13: The membrane of the references are intended for use in water treatment and filtering solutions [0009]. Making in to a cartridge as in claims 11 and 12 is obvious – for its intended use.
Regarding claims 22 and 23: the membrane being ultrafilter or microfilter would depend on the intended use. While Heller is silent on this, the Heller membrane applications include non-sieving type separation as disclosed by applicant, including ion exchange and protein binding.  Therefore, irrespective of whether it is identified as micro or ultrafiltration, it works for the intended purpose like that of the applicant. Nonetheless, membranes made from polyamide ultrafiltration and microfiltration 
	Arguments are not persuasive. Applicant’s claims only recite a porous polymeric filter membrane. The membrane in Heller is such a membrane, and it is polyamide, nylon 6 and 66.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777